      Case 4:20-cv-01115 Document 117 Filed on 05/23/20 in TXSD Page 1 of 3
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         May 23, 2020
                             UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

LADDY CURTIS VALENTINE, et al,                  §
                                                §
         Plaintiffs,                            §
VS.                                             § CIVIL ACTION NO. 4:20-CV-1115
                                                §
BRYAN COLLIER, et al,                           §
                                                §
         Defendants.                            §

                                            ORDER

       On Friday, May 22, 2020, this Court was notified by the parties that 141 individuals at the

Pack Unit have now tested positive for COVID-19. Defendants have received results for around

600 tests; over 700 tests remain pending. At a telephonic status conference held later that same

day, Defendants’ counsel informed the Court that an additional Pack Unit inmate who had tested

positive for COVID-19 had passed away late Thursday night, raising the number of inmates who

have died presumptively from COVID-19 to five.

       In light of these new numbers, Plaintiffs have requested that this Court order Defendants

to provide Plaintiffs and this Court with a description of their plan to isolate and treat the

individuals at the Pack Unit who have now tested positive, and to protect those who have pending

tests or have tested negative from contracting COVID-19. At the telephonic conference,

Defendants’ counsel recited the measures that TDCJ is currently taking, including medically

isolating those with positive test results in specific dorms, providing face masks and face towels

to all inmates, which can be exchanged once a day, and producing and showing inmates a video

educating them on COVID-19 and how to prevent transmission. However, Defendants refused to

provide any written plans.
     Case 4:20-cv-01115 Document 117 Filed on 05/23/20 in TXSD Page 2 of 3



       The Court is concerned by the large number of positive tests, as well as the high proportion

of returned test results that have been positive. Meanwhile, the number of people at the Pack Unit

who have died also continues steadily to increase. The Court understands that the current pandemic

is a chaotic and ever-changing emergency; Defendants may not have coordinated a full plan and

committed it to writing yet. However, Defendants’ descriptions at the telephonic conference of

their current efforts to protect Pack Unit inmates did not clarify to the Court how Defendants plan

to contain the now-present outbreak. Thus, the Court finds that it would be helpful to the Court if

Defendants submitted, in writing, a list of changes in policies and practices at the Pack Unit since

the discovery of the enormous escalation in the spread of the virus.

       Because the large number of positive results potentially changes both the circumstances

surrounding this litigation and Defendants’ previous plans to protect the Pack Unit inmates, the

Court hereby ORDERS Defendants to file an update with the Court, describing how they have

changed or plan on changing their COVID-19 response in Pack Unit based on the large number of

new positive tests. For example, Defendants may wish to explain if there are plans to change:

numbers of physicians or nurses available on-site; availability of beds in the infirmary; spacing at

communal gathering spaces such as the dining room, as well as within the dorms; changes to the

frequency of testing or retesting of staff and inmates; attempts to trace recent contacts of inmates

and staff who test positive; plans for compassionate release or other forms of release; and

communications, if any with federal and state health authorities for advice in controlling the

outbreak. Defendants are ordered to file their response by 5:00PM on Wednesday, May 27, 2020.

       IT IS SO ORDERED.
Case 4:20-cv-01115 Document 117 Filed on 05/23/20 in TXSD Page 3 of 3



 SIGNED at Houston, Texas on this the 23rd day of May, 2020.




                                          KEITH P. ELLISON
                                          UNITED STATES DISTRICT JUDGE
